Citation Nr: 0838986	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2000 and October 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In July 2004 and February 2006, the 
claim was remanded for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's nonservice-connected disabilities include 
hypertension, coronary artery disease, arthritis, hepatitis 
C, diabetes mellitus, fracture residuals of the left lower 
ribs, major depression, anxiety, and psychosis.  

3.  The veteran has multiple disabilities related to drug use 
and/or the result of willful misconduct, including atypical 
psychosis, residuals of right tibia and fibula fractures 
secondary to gunshot wound with leg shortening, 

4.  The veteran's disabilities, which are not the result of 
drug use or willful misconduct, are of such severity as to 
preclude him from engaging in all forms of substantially 
gainful employment consistent with his age, education, and 
work experience


CONCLUSION OF LAW

The requirements for permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002), 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error. As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Legal Criteria, Factual Background, and Analysis

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran:

(1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice- 
connected disability not due to his/her own willful 
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.3, 3.23; 38 U.S.C.A. §§ 1502, 1521.

Thus, the first question which must be answered is whether 
the veteran has the required period of wartime service.  If 
that question is answered affirmatively, additional issues 
must be addressed.  Specifically, to establish eligibility 
for pension purposes, it is necessary that the evidence 
demonstrate permanent disability of sufficient severity as to 
render the veteran unable to secure and maintain 
substantially gainful employment consistent with his age, 
education and work experience.  Unemployment does not, in and 
by itself, constitute eligibility for pension purposes.

There are several alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (rating schedule).  
The "average person" standard is outlined in 38 C.F.R. §§ 
3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria used for 
service connected disabilities.  Individual evaluations are 
then combined under the provisions of 38 C.F.R. § 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment. 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors. 38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (holding that VA must review the entire 
record, but does not have to discuss each piece of evidence).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim

The Board notes that service connection is in effect for 
residual fracture of the left carponavicular, and fracture of 
the right tibia and fibula midshafts.  However, service 
connection has been previously denied for service connection 
for psychosis, and arthritis in the back.  Also residuals 
comminuted fracture right tibia and fibula, distal secondary 
to gunshot wound with leg shortening and marijuana; and 
cocaine, and heroin abuse have been found to be related to 
willful misconduct by the veteran.  

The veteran had active duty from June 1968 to June 1970, 
during the Vietnam era. Therefore, he has the required period 
of wartime service.

The veteran's post-service medical treatment records, 
including medical records from the California Department of 
Corrections show that he is currently suffering from 
hypertension, coronary artery disease, arthritis, hepatitis 
C, diabetes mellitus, major depression, anxiety, and 
psychosis. 

A July 1999 record noted that the veteran had auditory 
hallucinations comprised of two female voices and one male 
voice.  He was diagnosed with recurrent major depression 
disorder, cocaine dependence (institutional remission), and 
narcissistic personality disorder.  A January 2000 record 
reported that the veteran was quiet and irritable.  He 
indicated that he still heard voices, but did not have 
suicidal or homicidal ideations.  The medications were 
partially helpful.  He was alert, coherent, depressed, and 
unstable.  He had restricted affect, was goal directed, and 
had poor insight and fair judgment.  He was diagnosed with 
major depression with psychotic features.  In July 2000, the 
veteran reported that the voices sometimes argued with each 
other, which caused confusion and insomnia.  He stated that 
the voices were that of the devil and an angel, respectively 
and told him that "people in uniforms are no good".  He was 
well-groomed and polite, and his thought was linear.  A 
January 2001 record showed that he had a long history of 
substance abuse, which very likely led to his auditory and 
visual hallucinations.  The assessment was substance induced 
psychosis and mood disorder, not otherwise symptomatic.  A 
September 2001 record reported that the veteran heard voices 
all the time and that he saw things "everyday".  He had 
nightmares "all the time".  His affect was irritable.  In 
March 2004, the veteran reported that he still heard voices; 
the assessment was psychosis, not otherwise symptomatic.  In 
April 2004, the examiner noted that the veteran would not 
engage with him when he attempted to address the veteran's 
anxiety problems.  

A May 2005 record noted that the veteran recognized the 
connection between his prior drug abuse and the voices he 
heard in his head.  

An October 2005 record showed that the veteran was very 
depressed and very angry.  He expressed much anger toward 
custody officers, doctors, nurses, and others more generally.  
The nurse noted that the veteran was a very angry man who 
might be difficult to work with.  

A February 2006 record reported the veteran's Global 
Assessment of Functioning (GAF) score as 65.  

In July 2006, the veteran requested a release of his mental 
health record.  The physician noted that the veteran was 
angry and rude.  The physician reported that the veteran was 
uncooperative during the interview and stormed out of the 
room when it was explain to the veteran that the physician 
was not involved with securing the medical records.  

A February 2007 record noted that the veteran currently had 
auditory hallucinations and decreased sleep.  The history of 
the present illness included depressed mood and anergia.  
Cognitively, his concentration and memory was decreased.  He 
had anxiety and was irritable.  He had some PTSD symptoms 
such as flashbacks and indicated that he had combat exposure 
in Vietnam.  He had inappropriate anger and was agitated.  He 
had a history of violence and mood swings, in which the 
veteran indicated that he had been in a lot of fights.  He 
had paranoid ideations.  He indicated that he had used meth, 
coke, alcohol, heroine, PCP, paint, marijuana, and opioids in 
the past.  

A March 2007 record found that the veteran had depression, 
paranoia, and anxiety, and heard voices.  A subsequent record 
found that he was mild to moderately depressed.  Another 
March 2007 record found that the differentiation between the 
veteran's auditory hallucinations and flashbacks were vague 
and it was unclear as to whether true psychosis was at play.  
He had decreased sleep; a good and moderate effect; a 
regular, rate, and rhythm of speech; and a good mood; his 
behavior was clam; he was cooperative; his eye contact was 
appropriate; his grooming was appropriate; he appeared 
euthymic; his affect was full; and his thought process was 
goal-directed and linear.  He did not have hallucinations, 
delusions, or suicidal or homicidal ideations.  His insight 
and judgment was limited.  The diagnosis included probable 
post traumatic stress disorder and a history of depression.
 
The veteran's variously diagnosed psychiatric disorder had 
been rated under Code 9210 (atypical psychosis).  Under that 
Code where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, DC 9210.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 percent schedular evaluation. Id.

An overall review of the record shows that the veteran has 
been variously diagnosed with a psychiatric disorder.  
Although the record shows that the veteran's psychosis and 
auditory hallucinations are likely related to his own willful 
misconduct, or his drug abuse, other diagnoses such as major 
depression disorder and anxiety and other symptoms such as: 
irritability, depression, inappropriate anger, 
uncooperativeness, anergia, decreased memory and 
concentration, and difficulty to work with have not been 
attributed to his prior drug abuse.  The Board finds that 
such symptoms are severe enough to at least warrant a 70 
percent rating under Code 9210.  The symptoms were consistent 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  

Although, the veteran's incarceration has prevented him from 
engaging in gainful employment, the veteran's variously 
diagnosed psychiatric disorder would also be a severe 
impairment in the ability to obtain or retain gainful 
employment.  While it is clear there is a large component of 
his psychiatric disorder which originated with his history of 
drug use, the records provide current diagnoses of additional 
psychiatric disorders, which may also account for his 
symptoms.  There is no medical opinion which designates which 
symptoms are due to the prior drug use and which are 
unrelated to that history, accordingly, the evidence must be 
viewed in the most favorable light to the claimant.  In 
addition, he has multiple medical disabilities, including 
hepatitis, diabetes, heart disease and arthritis, which 
affect his ability to work.  With the resolution of 
reasonable doubt in the veteran's favor, he is found to have 
met the criteria for a permanent and total disability rating.  

To this limited extent, the appeal is allowed.  However, the 
question of whether the veteran meets eligibility 
requirements for payment of any pension benefits is a 
separate question.  It is most important to note that no 
pension under public or private laws administered by VA shall 
be paid to or for an individual who has been imprisoned in a 
Federal, State, or local penal institution as a result of 
conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends. 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.


ORDER

A permanent and total disability evaluation for nonservice- 
connected disability pension purposes is granted, subject to 
regulations governing the award of monetary benefits, 
including 38 C.F.R. § 3.666.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


